978 So.2d 857 (2008)
DeLeon D. JAMES, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D08-0398.
District Court of Appeal of Florida, First District.
April 7, 2008.
Julie K. Taylor and Michael T. King of Stone, Taylor & Associates, P.A., Jacksonville, for Petitioner.
Bill McCollum, Attorney General, and Anne C. Conley, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition for belated appeal is granted. Petitioner shall be allowed a belated appeal from the September 4, 2007, judgment and sentence in Duval County Circuit *858 Court case number 16-2006-CF-4308-AXXXX-MA. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
ALLEN, WEBSTER, and DAVIS, JJ., concur.